DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 and 2 objected to because of the following informalities:  
In claim 1 line 6, “displayed together to a character” should read “displayed together with a character”.
In claim 2 line 2, “when a character” should read “when the character” as the limitation has antecedent basis in claim 1 line 6.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Control Unit first used in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Control Unit” – Interpreted as a hardware device in the form of “an arithmetic processing device and a control device” embodied by an electronic circuit such as a CPU or microprocessor and including ROM and RAM (Paragraph 0022 of the instant application). Further, as the description is at a high level of generality, the control unit is more broadly interpreted as a generic computing device including a processor and memory for performing and executing the claimed invention.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “A program” which under its broadest reasonable interpretation is “software per se” without any structural recitations. Therefore, the claim is directed to a product that does not have a physical or tangible form and is not directed to one of the four categories of statutory subject matter. The examiner recommends amending the claim to recite “A non-transitory, computer-readable medium including a program for causing a computer to function as a control unit…”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US PGPub 20140191974), hereinafter referred to as Sako, in view of Mori (US PGPub 20060010378).
In regards to claims 1, 15, and 16, Sako teaches an information processing device (Abstract; Paragraph 0038); an information processing method (Paragraph 0031); and a program for causing a computer to function as a control unit (Paragraph 0011) comprising: 
a control unit (Paragraph 0146 teach the system and method is operated on hardware including a CPU, ROM, and RAM also referred to as a tablet or PC), 
the control unit being configured to perform control to display a character string (Paragraph 0114 teaches the system displays text notations on the display apparatus, part of the PC (control unit)) using a predetermined notation mode corresponding to a trait of a user (Paragraph 0090 teaches the system can set the display of text notation (text) based on a user attribute); and 
control to switch the notation mode to another (Paragraph 0114 teaches the system can change to text notation from Kanji to Kana1) such that related information is co-displayed together to a character (Paragraphs 0090-0091 teach one of the settings based on the user attributes includes presenting furigana (related information) alongside the kanji or kana). 
Sako does not explicitly teach a predetermined notation mode corresponding to a school grade of a user; a character selected by the user and a character belonging to the same proficiency level group as the selected character, out of the character string. However, Mori teaches a computer display system including annotations and text substitution (Paragraph 0045) and a predetermined notation mode corresponding to a school grade of a user (Paragraphs 0029, 0038, 0045 teach the system’s user information (equivalent to Sako’s User attributes) includes a user’s reading level and the text display being based on the user’s grade and reading level (which is also often associated with a user’s age or grade)); a character selected by the user (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation and substitutions that meet their preferences) and a character belonging to the same proficiency level group as the selected character, out of the character string (Abstract; Paragraphs 0033-0034, 0036 teach the system recognizes a user’s reading level and maps the text to various reading levels and corresponding difficulties, based on the mapping the text is customized including substituting notations of similar difficulty character (proficiency level group) based on the reading level of the user and characters in the text).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including grade and reading levels as user attributes, allowing a user to select specific characters for annotating or substituting, and substituting all characters of a similar reading level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including grade and reading levels as recorded user attributes and using them along with a user’s selections to determine characters in one notation, such as kanji, to be substituted by characters in another notation, such as kana, including characters of similar reading levels. Upon such modification, the method and system of Sako would include a predetermined notation mode corresponding to a school grade of a user; a character selected by the user and a character belonging to the same proficiency level group as the selected character, out of the character string. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve user interactions by including further user data and modifying the system based on the user data to increase reading comprehension.
In regards to claim 2, Sako further teaches wherein, when a character in the notation mode in which the related information is co-displayed is selected by the user (see prior art rejection of claim 1 above), the control unit performs control to switch the notation mode in which the selected character (see prior art rejection of claim 1 above) and a character belonging to the same proficiency level group as the selected character (see prior art rejection of claim 1 above) to a notation mode in which the related information is not co-displayed (Paragraphs 0083, 0090 teach the switching/setting of the output display can adjust based on the user attributes including the presence, or lack thereof, of furigana (related information) such that for an advanced reader (in this case an “adult”) the furigana is not necessary as it is for a less advanced reader).
In regards to claim 3, Sako further teaches wherein the predetermined notation mode corresponding to the school grade of the user (see prior art rejection of claim 1 above) includes a character type to be used (Paragraph 0091 teaches the output display settings includes determining/changing the character type (kanji and kana)), or whether the related information is to be co- displayed (Paragraph 0090-0091; presence of furigana).
In regards to claim 4, Sako further teaches wherein the character type includes kanji (Paragraph 0091), hiragana (Paragraph 0091; Kana, which as noted above includes both hiragana and katakana), and katakana (Paragraph 0091; Kana, which as noted above includes both hiragana and katakana), and the related information includes furigana (Paragraph 0090-0091).
In regards to claim 5, Sako further teaches wherein the character type includes the alphabet (Paragraph 0053; the character type can include an alphabet; additionally, Paragraph 0090 teaches the display can change the language which includes other alphabets such as English), and the related information includes furigana (Paragraph 0090-0091).
In regards to claim 6, Sako further teaches wherein the related information includes a phonetic symbol (Paragraph 0090 teaches that the furigana is phonetic script).
In regards to claim 7, Sako, as discussed above, teaches the control unit determines kanji and hiragana notation to be the predetermined notation mode (Paragraph 0114 teaches the system can change to text notation from Kanji to Kana) but does not explicitly teach wherein, on the basis of school-grade-specific kanji allocation table information, the control unit determines kanji and hiragana notation to be the predetermined notation mode corresponding to the school grade of the user. However, Mori further teaches wherein, on the basis of school-grade-specific kanji allocation table information (Paragraphs 0033, 0038 teach text and character difficulty tables that map the characters including kanji to the appropriate grade level), the control unit determines kanji and hiragana notation to be the predetermined notation mode corresponding to the school grade of the user (Paragraphs 0029, 0038, 0045 teach the system’s user information (equivalent to Sako’s User attributes) includes a user’s reading level and the text display being based on the user’s grade and reading level (which is also often associated with a user’s age or grade)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including grade and reading level mapping of characters and grade and reading levels as user attributes, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including grade and reading levels as recorded user attributes and data tables of characters based on their appropriate reading and grade level for comprehension. Upon such modification, the method and system of Sako would include wherein, on the basis of school-grade-specific kanji allocation table information, the control unit determines kanji and hiragana notation to be the predetermined notation mode corresponding to the school grade of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve system performance by including relevant data organization and improving reading comprehension and education by providing users level appropriate characters.
In regards to claim 8, Sako further teaches wherein the control unit co-displays furigana together with kanji (Paragraph 0091 teach furigana is printed alongside kanji) but does not explicitly teach wherein the control unit co-displays furigana together with kanji selected by the user and kanji belonging to the same proficiency level group as the selected kanji, out of the character string. However, Mori further teaches wherein the control unit co-displays furigana together with kanji selected by the user (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation (furigana) and substitutions that meet their preferences) and kanji belonging to the same proficiency level group as the selected kanji, out of the character string (Paragraph 0039 teach furigana are displayed or not displayed based on the character level).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including the user’s ability to select specific kanji and displaying or not displaying furigana based on the kanji’s difficulty level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including the user’s ability to select specific kanji and displaying or not displaying furigana based on the kanji’s difficulty level. Upon such modification, the method and system of Sako would include wherein the control unit co-displays furigana together with kanji selected by the user and kanji belonging to the same proficiency level group as the selected kanji, out of the character string. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and education by providing users level appropriate characters and ease of use by annotating or substituting characters of similar difficulty.
In regards to claim 9, Sako, as discussed above, wherein the control unit hides the furigana (see prior art rejection of claim 2; Sako paragraphs 0083, 0090). Sako does not explicitly teach wherein the control unit hides the furigana when kanji with co-displayed furigana has been displayed a predetermined number of times. However, Mori further teaches wherein the control unit hides the furigana based on the character difficulty level (Paragraph 0039 teaches characters that should already be mastered are displayed without furigana). While Sako in view of Mori does not explicitly teach the hiding being based on a predetermined number of times the furigana is display, one of ordinary skill in the art would have found it obvious to try using a predetermined number of times viewing the furigana (which recording a number of times is further taught below, see the prior art rejection of claim 14) as a factor in removing the furigana from display as one of ordinary skill in the art would expect a user to know and understand the characters based on viewing them a predetermined number of times, and one of ordinary skill in the art would reasonably expect the user to have success in learning the material, thereby mastering it, and moving up a difficulty level. Upon increasing their mastery of the characters and moving up a difficulty level, one of ordinary skill in the art would remove the furigana per the teachings of Mori above in order to further user’s learning.
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by removing furigana based on a user’s mastery level including increasing a user’s mastery level based on the number of times they view the furigana as discuss above, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by removing the furigana from being co-displayed with the kanji as a user reaches the appropriate mastery level for the characters. Upon such modification, the method and system of Sako would include wherein the control unit hides the furigana when kanji with co-displayed furigana has been displayed a predetermined number of times. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and education by providing users level appropriate characters and removing the additional information as the user’s mastery increases to test and improve their knowledge/comprehension.
In regards to claim 10, Sako does not explicitly teach wherein the control unit converts all kanji that are the same as the kanji selected by the user, out of the character string, to hiragana. However, Mori further teaches wherein the control unit converts all kanji that are the same as the kanji selected by the user (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation and substitutions that meet their preferences), out of the character string, to hiragana (Paragraphs 0037, 0039 teach the kanji can be substituted with kana (as noted above includes hiragana) and characters of the same difficulty are replaced by kana if they are too difficult which include the user selected kanji if selected as a reading preference and would include all of the same kanji as they are the same difficulty by default of being the same kanji character).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including the user’s ability to select specific kanji and converting the same kanji based on the kanji’s difficulty level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including the user’s ability to select specific kanji and substituting kanji based on the kanji’s difficulty level. Upon such modification, the method and system of Sako would include wherein the control unit converts all kanji that are the same as the kanji selected by the user, out of the character string, to hiragana. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and education by providing users level appropriate characters and ease of use by annotating or substituting characters of similar difficulty/the same characters automatically.
In regards to claim 13, Sako does not explicitly teach wherein the proficiency level group includes one or a plurality of proficiency-level-specific groups based on character learning content specific to each school grade. However, Mori further teaches wherein the proficiency level group includes one or a plurality of proficiency-level-specific groups based on character learning content specific to each school grade (Paragraphs 0036, 0038 teach the system can include a plurality of character difficulty levels associated with student grade levels).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including organizing characters into difficulty levels by student grade, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including the organizing characters into a character difficulty table including multiple levels. Upon such modification, the method and system of Sako would include wherein the proficiency level group includes one or a plurality of proficiency-level-specific groups based on character learning content specific to each school grade. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and organize data to provide users relevant material by difficult and for further analysis based on difficulty level.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Mori as applied to claim 1 above, and further in view of Begert (US PGPub 20190189027).
In regards to claim 11, Sako and Sako in view of Mori does not explicitly teach wherein the selection of the character by the user (see prior art rejection of claim 1 above) is performed by means of a touch operation with respect to the character that is being displayed. However, Begert teaches a computer system and method for teaching a user a foreign language and pronunciation (abstract; paragraph 0072) including wherein the selection of the character by the user is performed by means of a touch operation with respect to the character that is being displayed (Paragraph 0092 teaches a child can touch an individual word on a touchscreen (see paragraph 0099) to select the word for pronunciation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Mori to incorporate the teachings of Begert by allowing a user to select the word (of Mori) by touching a word on a touchscreen, as the references and the claimed invention are directed to computer systems and methods for language learning. One of ordinary skill in the art would modify Sako in view of Mori by having the user select the word by touching the word on the screen (Sako teaches the system includes a touch display (Sako Paragraph 0063)). Upon such modification, the method and system of Sako in view of Mori would include wherein the selection of the character by the user is performed by means of a touch operation with respect to the character that is being displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Begert with Sako in view of Mori’s system and method as the touch screen is already known in Sako and a touch operation is well known in the art as a means of user input/selection that provides a user an ease of use to select the characters/kanji they want to annotate or substitute.
In regards to claim 12, Sako and Sako in view of Mori does not explicitly wherein the selection of the character by the user (see prior art rejection of claim 1 above) is performed by means of a swipe operation with respect to the character that is being displayed. However, Begert further teaches wherein the selection of the character by the user is performed by means of a swipe operation with respect to the character that is being displayed (Paragraph 0092 teaches the child can further select text by moving their finger along (swiping) the word (character)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Mori to incorporate the teachings of Begert by allowing a user to select the word (of Mori) by touching, including moving along (swiping), a word on a touchscreen, as the references and the claimed invention are directed to computer systems and methods for language learning. One of ordinary skill in the art would modify Sako in view of Mori by having the user select the word by touching and moving along the word on the screen (Sako teaches the system includes a touch display (Sako Paragraph 0063)). Upon such modification, the method and system of Sako in view of Mori would include wherein the selection of the character by the user is performed by means of a swipe operation with respect to the character that is being displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Begert with Sako in view of Mori’s system and method as the touch screen is already known in Sako and a swipe operation is well known in the art as a means of user input/selection that provides a user an ease of use to select the characters/kanji they want to annotate or substitute.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Mori as applied to claim 1 above, and further in view of Layman (US PGPub 20130029299).
In regards to claim 14, Sako and Sako in view of Mori does not explicitly teach wherein the control unit calculates a character proficiency level of the user on the basis of the history of notation change operations performed by the user. However, Layman teaches a language learning system including scoring a user’s performance (proficiency) based on a number of hints (Paragraph 0010, 0051). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Mori to incorporate the teachings of Layman by providing a user a score/proficiency level based on the number of hints the user requests, as the references and the claimed invention are directed to computer systems and methods for language learning. One of ordinary skill in the art would modify Sako in view of Mori by counting the number of times a user changes notation mode as a number of hints and using that quantity to provide a user a score/proficiency level as the technique of scoring a user based on the number of hints needed is well known in the art. Upon such modification, the method and system of Sako in view of Mori would include wherein the control unit calculates a character proficiency level of the user on the basis of the history of notation change operations performed by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Layman with Sako in view of Mori’s system and method in order to provide user’s insight into their performance and learning, and one of ordinary skill in the art would expect the technique to work in the same way of reflecting a user’s proficiency based on the number of hints they need as the references are all language learning systems.
Conclusion
Accordingly, claims 1-2 are objected to and claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per Encyclopedia Britannica, Kana are interpreted as including both Katakana and Hiragana; https://www.britannica.com/topic/kana